Cite as 2017 Ark. App. 183


                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CR-16-715



                                                   Opinion Delivered: March   29, 2017
BARRY ANDRUSZCZAK
                                APPELLANT
                                                   APPEAL FROM THE LITTLE RIVER
                                                   COUNTY CIRCUIT COURT
V.                                                 [NO. CR-14-77]


STATE OF ARKANSAS                           HONORABLE TOM COOPER,
                                   APPELLEE JUDGE
                                                   AFFIRMED



                          RAYMOND R. ABRAMSON, Judge

        Barry Paul Andruszczak appeals his convictions in the Little River County Circuit

 Court of residential burglary and theft of property. On appeal, Andruszczak argues that the

 circuit court erred in granting the State’s motion for a continuance. We disagree and affirm.

        On June 25, 2014, the State charged Andruszczak with residential burglary and theft

 of property. The probable-cause affidavit reported that on May 9, 2014, Elston and Donna

 Green’s house had been burglarized and over $40,000 worth of items had been stolen,

 including Donna’s class ring from Hope High School. The affidavit further reported that

 Andruszczak had been arrested in Lake Providence, Louisiana, in possession of the class ring.

 The circuit court set trial for March 21, 2016.

        On the day of trial, the State filed a motion to depose a witness pursuant to Arkansas

 Code Annotated section 14-22-201 (Repl. 2013). The State alleged that it had discovered
                                 Cite as 2017 Ark. App. 183

a material witness, Curtis Baham, in Louisiana, but Baham could not travel to Little River

County for the trial due to his health. The State asked the court to enter an order allowing

it to take a deposition of Baham to present at trial.

       The court also held a hearing on March 21, 2016. At the hearing, the State asked the

court to continue the trial and to enter an order approving its request to depose Baham.

The State explained that on March 18, 2016, while preparing for trial, it learned that Baham

had discovered Andruszczak burglarizing his home in Lake Providence, Louisiana, with the

same crowbar used to burglarize the Greens’ home. The State noted that Louisiana police

had recovered two crowbars: the crowbar at Baham’s residence and another crowbar in

Andruszczak’s car. Prior to March 18, the State believed the crowbar found in Andruszczak’s

car had been the crowbar used to enter the Greens’ home; however, on March 18, it learned

that the crowbar found at Baham’s home was the crowbar used at the Greens’ house. The

State explained that it contacted Baham and that he was willing to testify, but he is eighty

years old and suffers from a medical condition that prevented him from traveling to

Arkansas. The State informed the court that it could depose Baham on March 23.

       Andruszczak objected to the State’s request. He asserted that Baham’s deposition

testimony was inadmissible under Arkansas Rules of Evidence 404(b) and 403. He also

argued that a continuance would violate Andruszczak’s rights under the Sixth and

Fourteenth Amendments to the United States Constitution as well as his rights under article

two, section ten of the Arkansas Constitution. He asserted that the State had failed to act

diligently in securing Baham as a witness, pointing out that the State filed the criminal

information on June 25, 2014, and that he had been arraigned on September 2, 2014. The


                                               2
                                 Cite as 2017 Ark. App. 183

court disagreed and granted the State’s request for a continuance and to depose Baham. The

court noted that the State “ha[d] shown proof of unavailability and due diligence.” On

March 23, 2016, the court entered a written order granting the State’s request to depose

Baham on that date in Louisiana.

       Thereafter, on April 26, 2016, the court held a jury trial. Columbus Willis, an

investigator from East Carroll Parish, Louisiana, testified that he responded to a burglary at

Baham’s home on May 20, 2014, and found a bag containing a gold crowbar in the house.

He further testified that a neighbor had provided him with the license-plate number of a

vehicle that had been parked in Baham’s driveway during the burglary and that officers

located Andruszczak in the car shortly thereafter. He stated that they had searched the car

and discovered a class ring from Hope High School and a second crowbar. The ring was

identified as Donna Green’s ring. The State played the video deposition of Baham in which

he testified that he had discovered a man burglarizing his home on May 20, 2014, and that

the man had abandoned a bag containing a crowbar when he fled. 1

       Chantelle Taylor, a criminalist with the Arkansas State Crime Laboratory, testified

that the Greens’ door frame had fragments of gold paint and that the fragments were

consistent with the gold paint on the crowbar. She also testified that the crowbar had

fragments of three layers of paint that matched three of layers of paint on the Greens’ door

frame. Deborah Pumphrey, a firearm and tool-mark examiner with the Arkansas State

Crime Laboratory, testified that tool marks on the Greens’ door frame matched the gold

crowbar found at Baham’s residence.


       1
           Andruszczak’s counsel attended the deposition and cross-examined Baham.

                                              3
                                 Cite as 2017 Ark. App. 183

       The jury convicted Andruszczak of residential burglary and theft of property.

Andruszczak was sentenced to twenty years in the Arkansas Department of Correction on

each charge to run consecutively. Andruszczak timely appealed his conviction to this court.

On appeal, he argues that the circuit court erred in granting the State’s request for a

continuance.

       It is within the circuit court’s discretion to grant or deny a motion for continuance,

and the appellate courts of Arkansas will not reverse the circuit court’s decision absent a

clear abuse of discretion. See Haskins v. State, 2013 Ark. App. 613. The abuse-of-discretion

standard is a high threshold that does not simply require error in the circuit court’s decision.

Grant v. State, 357 Ark. 91, 161 S.W.3d 785 (2004). An abuse of discretion requires the

appellant to make a showing that the circuit court acted improvidently, thoughtlessly, or

without due consideration. Hill v. State, 2015 Ark. App. 587, 473 S.W.3d 556. An appellant

must also demonstrate that, as a result of the ruling on the motion for a continuance, he

suffered prejudice that amounts to a denial of justice. Id.

       Rule 27.3 of the Arkansas Rules of Criminal Procedure (2016) provides that a circuit

court shall grant a continuance only upon a showing of good cause and shall take into

account the request or consent of the prosecuting attorney or defense counsel, as well as the

public interest in the prompt disposition of the case. Arkansas Code Annotated section 16-

63-402(a) (Repl. 2005) states that

       [a] motion to postpone a trial on account of the absence of evidence shall, if required
       by the opposite party, be made only upon affidavit showing the materiality of the
       evidence expected to be obtained and that due diligence has been used to obtain it.




                                               4
                                 Cite as 2017 Ark. App. 183

In deciding whether to grant or deny a motion for a continuance to secure the presence of

a witness, the circuit court should consider (1) the diligence of the movant; (2) the probable

effect of the testimony at trial; (3) the likelihood of procuring the attendance of the witness

in the event of a postponement; and (4) the filing of an affidavit, stating not only what facts

the witness would prove but also that the affiant believes them to be true. Hudson v. State,

2014 Ark. App. 253.

       On appeal, Andruszczak asserts that none of the four factors weigh in favor of

granting the continuance. Specifically, he argues that the State did not act diligently, did not

establish the materiality of Baham’s testimony, did not prove a likelihood of procuring

Baham for trial, and did not file an affidavit. However, at the hearing on the continuance,

Andruszczak asserted only that the State failed to act diligently. Our law is well established

that arguments not raised at trial will not be addressed for the first time on appeal, and that

parties cannot change the grounds for an objection on appeal, but are bound on appeal by

the scope and nature of the objections and arguments presented at trial. Hutcherson v. State,

74 Ark. App. 72, 47 S.W.3d 267 (2001). “Issues raised for the first time on appeal . . . will

not be considered because the circuit court never had an opportunity to make a ruling.”

Johnson v. State, 2009 Ark. 460, at 9, 344 S.W.3d 74, 80 (per curiam) (citing Green v. State,

362 Ark. 459, 209 S.W.3d 339 (2005)). Because Andruszczak argued only that the State

failed to act diligently, we address only that argument on appeal. See Dotson v. State, 2011
Ark. App. 731 (declining to address the appellant’s argument that the State failed to file an




                                               5
                                  Cite as 2017 Ark. App. 183

affidavit pursuant to Arkansas Code Annotated section 16-63-402(a) because the appellant

did not raise the issue to the circuit court). 2

       We find Andruszczak’s diligence argument unconvincing. The State learned of the

second crowbar found at Baham’s residence the Friday before filing its motion on Monday.

Further, the State had scheduled Baham’s deposition and asked only for a two-day

continuance. Given these circumstances, we are not persuaded that the circuit court abused

its discretion in granting the State’s request for a continuance.

       Moreover, Andruszczak has failed to prove that he was prejudiced by the

continuance. Investigator Willis testified that he found the crowbar in Baham’s home

following a burglary and that officers stopped Andruszczak in the car that had been parked

outside Baham’s home during the burglary. Further, the testimony of the witnesses from

the Arkansas State Crime Laboratory connected the crowbar found at Baham’s house to the

Greens’ doorway. Thus, even without Baham’s testimony, the link between the crowbar,

Andruszczak, and the Greens’ home was established.

       Affirmed.

       KLAPPENBACH and VAUGHT, JJ., agree.

       Short Law Firm, by: Lee D. Short, for appellant.

       Leslie Rutledge, Att’y Gen., by: Brad Newman, Ass’t Att’y Gen., for appellee.



       2
         In his brief, Andruszczak asserts that he was not required to object to the lack of an
affidavit to the circuit court pursuant to Wilson v. State, 320 Ark. 142, 895 S.W.2d 524
(1995). His reliance on Wilson is misplaced. In Wilson, our supreme court held that the
circuit court did not abuse its discretion in denying the appellant’s motion for a continuance
where he failed to provide an affidavit and where the court questioned his diligence. Id.
The court did not discuss preservation. Id.

                                                   6